     Case 4:21-cv-01847 Document 11 Filed on 07/29/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  July 29, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS               Nathan Ochsner, Clerk
                            HOUSTON DIVISION



CHARLES E. FITTS, JR.,                §
TDCJ #740877,                         §
                                      §
               Petitioner,            §
                                      §
V.                                    §
                                      §         CIVIL ACTION NO. H-21-1847
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
               Respondent.            §



                              FINAL JUDGMENT


      For the reasons set forth in the court's Memorandum Opinion

and Order entered on this date,           this action is DISMISSED with

prejudice.

      This is a FINAL JUDGMENT.

      The Clerk shall provide a copy of this Final Judgment to the

petitioner.

      SIGNED at Houston, Texas, on this the 29th day of July, 2021.




                                                  SIM LAKE
                                    SENIOR UNITED STATES DISTRICT JUDGE
